PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Suyun Ju, et al.
Application No. 14/959,337
Filing Date: December 4, 2015
Attorney Docket No. 8733.02843.US00
For: TOUCH SCREEN DEVICE
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(f), filed February 16, 2022, to accept a delayed submission of a certified copy of the foreign application. 

There is no indication that the petition is signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of Younggyu Kim appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements. Accordingly, the petition is granted.

The Office acknowledges receipt of the certified copy of the foreign application retrieved on February 22, 2022.   

The issue fee in this case was paid on February 3, 2022. Therefore, the printing of the patent may have progressed to the point where the priority information associated with this petition may not be included on the front page of the Letters Patent. In such event, applicant may request a Certificate of Correction under 35 U.S.C. 255 and 37 CFR 1.323 with the required fee of $160 (enclose a copy of this decision).1 

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or issuance of the application should be directed to the Office of Data Management at (571) 272-4200. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist
Office of Petitions


    
        
            
        
            
    

    
        1 See MPEP § 213.04